Citation Nr: 1228079	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-38 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a back condition, including as secondary to the service-connected residuals of fracture, left fibula.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to an increased rating for residuals of fracture, left fibula, currently evaluated as 10 percent disabling.





REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  That decision concluded that new and material evidence had not been submitted to reopen the claims for service connection for hypertension and diabetes mellitus.  In addition, the RO denied service connection for a heart condition and a back condition, and confirmed and continued the 10 percent evaluation in effect for residuals of fracture, left fibula.  The Veteran filed a timely appeal to the Board of Veterans' Appeals (Board). 

The Board observes that the issue of entitlement to service connection for a back disability, to include as secondary to the service-connected residuals of fracture, left fibula, was originally denied by way of a March 1987 rating decision.  Most recently prior to the rating decision under appeal, the Board denied the issue in July 2005.  Because the Veteran's claim for service connection for a back disability has been previously denied, the Board has recharacterized the issue as whether new and material evidence was received to reopen the claim, as reflected in the case caption, above.  

The issues of whether new and material evidence was received to reopen the claims of entitlement to service connection for bilateral hearing loss, tinnitus, and a psychiatric disability were raised by the Veteran in January 2011, after which the RO forwarded the Veteran a VCAA letter as to the claims.  However, it does not appear that these claims have yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to an increased rating for residuals of fracture, left fibula, and whether new and material evidence has been submitted to reopen the claim for service connection for a back condition is addressed in the REMAND section below and is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed rating decision dated in July 2005 denied service connection for both diabetes mellitus and hypertension on the basis that there existed no evidence during service or within the presumptive period after service to show the manifestation of either disability.

2.  Although the evidence received since the July 2005 denial of service connection for diabetes mellitus was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of that last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

3.  Although the evidence received since the July 2005 denial of service connection for hypertension was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of that last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran does not currently suffer from a heart condition.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the claim of entitlement to service connection for diabetes mellitus is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has not been received and the claim of entitlement to service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The requirements for establishing service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in letters dated in August 2006 and August 2008, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, and to reopen previously denied service connection claims.  He was also notified as to what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2006 letter also informed the Veteran of the reasons for the prior denial of service connection for diabetes and hypertension, as well as the type of evidence needed to reopen the claims.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The letters also advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claims were last readjudicated in October 2008.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA treatment records and examination reports, and Social Security Administration records. 

The Board notes that the Veteran has not been given a VA examination for the claims being denied below.  However, as will be discussed more fully below, there is no evidence of the claimed conditions in service, and no competent evidence suggests the conditions are related to service.  Also, as discussed below, new and material evidence was not received in relation to the diabetes and hypertension claims.  VA regulations pertaining to the provision of VA examinations applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2011).  Thus, because there was no new and material evidence presented related to the diabetes and hypertension claims, remand for VA examination is not warranted.  Accordingly, a VA examination is not required for the issues being decided.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Petition to Reopen Previously Denied Claims

The Veteran's claims of entitlement to service connection for both diabetes mellitus and hypertension were denied by way of a July 2005 rating decision.  He was notified of the decision in a July 19, 2005 letter.  The July 2005 rating decision was unappealed, making it final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

On July 28, 2006, the Veteran's representative submitted a claim for service connection for diabetes and hypertension.  Thus, the Veteran is attempting to reopen these previously denied claims.  New and material evidence is required to reopen these claims. 

Generally, a claim that has been denied may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110   (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Hypertension

Service connection for hypertension was denied in July 2005 because, while current treatment records showed a diagnosis of hypertension, the Veteran's service treatment records were negative for any treatment or diagnosis of the condition and, thus, there existed no evidence that the Veteran's hypertension was incurred in service.  It was also noted that there was no evidence that the hypertension was initially diagnosed within the presumptive period following his active service.  The evidence considered at that time included service treatment records and post-service VA outpatient records.  The RO scheduled the Veteran for VA examination in May 2005, but he failed to appear, so the matter was decided based upon the evidence of record.  38 C.F.R. § 3.655(b) (2011).  Again, service treatment records fail to show symptoms or treatment for hypertension.  The first medical record following service is the March 1975 VA general medical examination, which is negative as to any symptom of high blood pressure or hypertension.  An August 1985 outpatient record reflects a normal blood pressure reading of 112/80.  Although no narrative notations are made, a September 1997 clinical psychiatric note does show a slightly elevated systolic blood pressure number, at 152/78.  By December 1997, hypertension was reported as an established diagnosis in the Veteran's VA medical problem list.  The Board observes that this is more than twenty years following the Veteran's discharge from service.

Evidence received since July 2005 includes VA outpatient treatment records, and private records from Robert Wood Johnson University Hospital.  The Board reviewed these records and observes ongoing notations of a hypertension diagnosis.  This fact, however, was established at the time of the July 2005 decision.  Unfortunately, no evidence has been submitted since July 2005 to show that the Veteran's hypertension initially manifested during service or during the presumptive period following service.  There remains no evidence in the record showing an onset of hypertension any earlier than 1997.  Although there is new evidence added to the claims folder since 2005, there is no evidence establishing a causal connection between the already established hypertension diagnosis and the Veteran's active service.  As such, the new evidence does not present a reasonable possibility of substantiating the Veteran's hypertension claim.

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for hypertension does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a), and the claim for service connection for hypertension is not reopened.

Diabetes

Service connection for diabetes mellitus was denied in July 2005 because, while current treatment records showed a diagnosis of diabetes, the Veteran's service treatment records were negative for any treatment or diagnosis of the condition and, thus, there existed no evidence that the Veteran's diabetes was incurred in service.  It was also noted that there was no evidence that the diabetes was initially diagnosed within the one year presumptive period following his active service.  The evidence considered at that time included service treatment records, and post-service VA outpatient records.  The RO scheduled the Veteran for VA examination in May 2005, but he failed to appear, so the matter was decided based upon the evidence of record.  38 C.F.R. § 3.655(b) (2011).  Again, service treatment records fail to show symptoms or treatment for diabetes.   The first medical record following service is the March 1975 VA general medical examination, which is negative as to any symptom of high blood sugar or diabetes.  Later records of inpatient treatment in 1986 show a listing of the Veteran's medical issues at that time, which do not include diabetes.  In 1989, a discharge summary from a VA medical center shows that during hospitalization, the Veteran's blood glucose was 128.  Blood retest could not be conducted, as the Veteran left the hospital.  Similar treatment in 1990, however, is negative as to any mention of diabetes.  In February 1992, lab reports show blood glucose in the normal range, at 90.  In July 1996, private clinical notes show that the Veteran had a history of high blood sugar readings and was put on a controlled diet.  In December 1997, VA outpatient records reflect a diagnosis of non-insulin dependent diabetes mellitus.  And, by the time of the Veteran's VA joints examination in September 2001, his medical history included type II diabetes.  Thus, the pre-2005 records document high blood sugar readings as early as 1989, with a diagnosis of diabetes by 1997.  Again, this is not within the period of the Veteran's active service, or within the one year presumptive period following his 1974 discharge from service.

Evidence received since July 2005 includes VA outpatient treatment records, and private records from Robert Wood Johnson University Hospital.  The Board reviewed these records and observes ongoing notations of a diabetes diagnosis.  This fact, however, was established at the time of the July 2005 decision.  Unfortunately, no evidence has been submitted since July 2005 to show that the Veteran's diabetes initially manifested during service or during the presumptive period following service.  There remains no evidence in the record showing an onset of symptoms of diabetes any earlier than 1989, which is some fifteen years following the Veteran's discharge from active duty.  Although there is new evidence added to the claims folder since 2005, there is no evidence establishing a causal connection between the already established diabetes diagnosis and the Veteran's active service.  As such, the new evidence does not present a reasonable possibility of substantiating the Veteran's diabetes claim.

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for diabetes mellitus does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a), and the claim for service connection for diabetes mellitus is not reopened.

As to both claims, the Board is aware of the Veteran's belief that his diabetes and hypertension are causally connected to his active service.  In any event, there is no evidence in the claims folder to establish that the Veteran is competent to render a medical diagnosis and his lay contention that he has diabetes and hypertension due to service is not new and material evidence.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) (noting that new and material evidence requirement is not satisfied by the veteran's own unsubstantiated opinion as to medical matters).  Here, no new evidence has been added to the claims folder since July 2005 to establish a causal connection between the Veteran's hypertension and diabetes and his active service.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II.  Service Connection - Heart

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253(1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

The Veteran is seeking to establish service connection for a heart disability.  The Board has reviewed his claims folder and found that the Veteran has made little to no statements with regard to the heart claim.  His July 2006 claim merely indicated that he wished to seek service connection for a heart condition.  The July 2007 notice of disagreement (NOD) simply stated that he is in disagreement with the denial of all issues listed on the rating decision.  On his December 2008 VA 
Form 9, he merely argued that the denial was simply an "unfair decision."  The Board reviewed the Veteran's voluminous claims folder in an effort to find evidence of a current heart disability for which the Veteran may be seeking service connection. Unfortunately, no such disability is noted in the record.

The Veteran's service treatment records are entirely devoid of evidence related to a cardiac disorder, including diagnosis or symptoms.  Following service, as early as the March 1975 VA general medical examination, there is no suggestion of heart disorder.  The March 1975 chest x-ray shows that the Veteran's heart and lungs were within normal limits.  A November 1986 VA examination lists the Veteran's medical issues as including traumatic arthritis, left ankle, non-specific urethritis, peripheral neuropathy, sacral radiculopathy, pediculosis pubis, convergence insufficiency, hyperpigmented soles, and epidymal thickening.  Post-service VA and private treatment records from that date forward are likewise without a showing of a heart disorder.  Again, hypertension is shown throughout the file since approximately 1997, but no records show symptoms or diagnosis related to any cardiac disorder.  Private records show more recent treatment related to the Veteran's high blood pressure, as well as treatment related to alcohol and drug abuse and treatment for orthopedic problems, but not for a distinct cardiac disability.  There is simply no evidence of a heart disorder, and again, the Veteran did not claim a disorder with particularity.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997); see also Wamhoff v. Brown, 8 Vet. App. 517, 521(1996).

Moreover, the fact that the Veteran has many VA treatment records and has provided several statements throughout this claims folder, but does not mention any ongoing cardiac disability with detail to a VA clinician or in his written statements, weighs against a finding that a current disability exists.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence).  Accordingly, there is no basis to find that service connection is warranted for a heart disability.

To the extent that the Veteran himself believes that he has a current disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the diagnosis or etiology of a heart disorder is not competent medical evidence, as such questions require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In the absence of a competent evidence of a current heart disability, service connection is not warranted.  For the reasons set forth above, the Board finds the preponderance of the evidence is against the claim for service connection for a heart disability.

In reaching the above conclusions with respect to all issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

As new and material evidence sufficient to reopen the claim of entitlement to service connection for hypertension has not been received, the benefit sought on appeal is denied.

As new and material evidence sufficient to reopen the claim of entitlement to service connection for diabetes mellitus has not been received, the benefit sought on appeal is denied.

Entitlement to service connection for a heart condition is denied.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for an increased rating for residuals of fracture, left fibula, as well as his petition to reopen the previously denied claim for service connection for a back disability to include as secondary to service-connected residuals of fracture, left fibula.  

Service records show the Veteran suffered a comminuted fracture of the left fibula in June 1973.  An x-ray from March 1975, shortly after discharge from service, showed a healed oblique fracture of the lower shaft of the left fibula with some irregular calcification.

The Board observes that the most recent VA examination for this claim is dated in October 2006, almost six years ago.  In that examination report, symptoms such pain with walking and going up and down stairs was reported.  Physical examination revealed pain with compression.  For a rating in excess of 10 percent under Diagnostic Code 5262, the evidence must show that malunion or nonunion of the left fibula with moderate or marked knee or ankle disability.  38 C.F.R. § 4.71a.  The Board finds that with an examination over five years old, there is simply no clear picture of the current severity of the disability.  The Board, therefore, finds that a new VA examination to assess the current severity of the disability is needed.  See Caffrey v. Brown, 6 Vet. App. 377 (1995).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With respect to the petition to reopen the previously denied claim for service connection for a back disability to include as secondary to the service-connected residuals of fracture, left fibula, the Board notes that corrective VCAA notice is required.  Following the Veteran's request to reopen the claim for service connection for a back disability, the Veteran was issued VCAA notice in an August 2006 letter.  That letter indicated that the Veteran's claim was previously denied in March 1987 (rather than the most recent Board denial in July 2005), and did not advise the Veteran of the basis for the prior denial of the back claim.  

The Court has held that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Veteran's claim was last denied by a July 2005 Board decision because a low back disability was not manifest in service, arthritis was not manifest within one year of discharge, and the evidence did not show the condition was related to an in-service event or a service-connected disability.  On remand, corrective VCAA notice is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice concerning the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a back condition, to include as secondary to service-connected left fibula fracture.  The notice, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), must advise the Veteran of the basis for the prior denial (i.e. the Veteran's claim was last denied by a July 2005 Board decision because a low back disability was not manifest in service, arthritis was not manifest within one year of discharge, and the evidence did not show the condition was related to an in-service event or a service-connected disability).  The notice should also address what is necessary to substantiate a claim for service connection on a direct basis and a secondary basis.

2.  Obtain relevant treatment records from the Martinsburg VA Medical Center dating since September 2008, relating to the Veteran's left leg.

3.  Schedule the Veteran for a VA bones examination to assess the current severity of his service-connected residuals of fracture of the distal left fibula.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  The examiner should report all symptoms associated with the Veteran's residuals of fracture of the distal left fibula.  The examiner should indicate whether there is malunion or nonunion of the left fibula and describe the severity of any left ankle symptoms related to the fracture.  If the distal left fibula fracture results in left knee impairment, the examiner should also describe any related left knee symptoms.  Range of motion of the joint(s) affected by the left fibula fracture should be provided, to include the degree at which pain begins.  The examiner should also describe any functional loss pertaining to the left leg distal fibula fracture due to pain or weakness, and to document all objective evidence of those symptoms, including muscle atrophy.  A rationale for all opinions expressed should be provided.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


